Citation Nr: 0904704	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  05-18 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for skin cancer, to include 
as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to August 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the Regional 
Office (RO) that denied the Veteran's claim for service 
connection for skin cancer, to include as due to exposure to 
Agent Orange.

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Haas v. Nicholson, 20 Vet. App. 
257 (2006), that reversed a decision of the Board that denied 
service connection for disabilities claimed as a result of 
exposure to herbicides.  The Department of Veterans Affairs 
(VA) disagreed with the Court's decision in Haas and appealed 
to the United States Court of Appeals for the Federal Circuit 
(Circuit Court).  

In its May 2008 decision, the Circuit Court reversed the 
Court's decision, holding that it had erred in rejecting the 
VA's interpretation of 38 C.F.R. § 3.307(a(^)(iii) as 
requiring a servicemember's presence at some point on 
landmass or inland waters of Vietnam in order to benefit from 
the presumption in the regulation.  Haas v. Peake, 525 F.3d 
1168 (Fed. Cir. 2008).  Since a final decision has been 
issued, the Board may adjudicate the claim. 


FINDINGS OF FACT

1.  The veteran did not in-country service in Vietnam.

2.  Skin cancer was initially demonstrated many years after 
service, and there is no competent medical evidence to link 
it to service, to include exposure to Agent Orange.


CONCLUSION OF LAW

Skin cancer was not incurred in or aggravated by active 
service; nor may it be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty 
to assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2008).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  VCAA notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  However, insufficiency in the timing or 
content of VCAA notice is harmless if the errors are not 
prejudicial to the claimant.  Conway v. Principi, 353 F.3d 
1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed 
under a prejudicial error rule); see also Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In October and December 2004 letters, issued prior to the 
rating decision on appeal, the RO provided notice to the 
Veteran regarding what information and evidence is needed to 
substantiate a claim for service connection, as well as what 
information and evidence must be submitted by the Veteran and 
what information and evidence will be obtained by VA.   

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file include the service 
treatment records, service personnel records, and VA medical 
records.

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran has been provided with 
a meaningful opportunity to participate in the claims process 
and has done so.  In this regard, he has submitted written 
statements regarding his claim.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  Therefore, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Sanders, supra; Conway, supra; Dingess, supra; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on her behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of 
war, and carcinoma becomes manifest to a degree of 10 percent 
or more within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

VA regulations provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii).  

The following diseases are deemed associated with herbicide 
exposure, under current VA law:  chloracne or other acneform 
diseases consistent with chloracne, Type 2 diabetes, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  The foregoing diseases shall be service 
connected if a veteran was exposed to an herbicide agent 
during active military, naval, or air service, if the 
requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113 (West 
2002); 38 C.F.R. 
§ 3.307(d) are also satisfied.

The diseases listed at § 3.309(e) shall have become manifest 
to a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within a year after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See 72 Fed. Reg. 32,395 (2007).

The RO has denied the Veteran's claim for service connection 
for skin cancer on the basis that he was not in Vietnam, and 
that there is no evidence that he was otherwise exposed to 
Agent Orange or that his skin cancer is related to service.  
The Veteran asserts that he was stationed on several ships 
that went into various ports around Vietnam, and that they 
took on stores, fuel and ammunition.  

The record shows that the Veteran served on the USS Craig, 
USS Edson, and the USS Chicago.  He received the National 
Defense Service Medal and the Vietnam Service Medal.  

Following a request for information from the VA, the National 
Personnel Records Center indicated that it was unable to 
determine whether the Veteran had in-country service in the 
Republic of Vietnam.  It was further stated that he had 
served on several ships that were in the official waters of 
Vietnam.  

It is significant to observe that the Veteran has never 
specifically claimed to have set foot in Vietnam.  

Hence, even if the Veteran was aboard ships that made port 
calls in Vietnam, as there is no demonstration that he served 
on land in Vietnam, there has been no demonstration that the 
veteran had "service in the Republic of Vietnam."  See 
38 C.F.R. § 3.307(a)(6); and VAOPGCPREC 27-97 (holding that 
mere service on a deep-water naval vessel in waters off shore 
of the Republic of Vietnam is not qualifying service in 
Vietnam).  There is no current evidence of record that the 
veteran physically set foot in Vietnam.  Accordingly, it may 
not be presumed that the veteran had Agent Orange exposure.  

There is simply no documentation that the veteran was in 
Vietnam.  Thus, the Veteran is not entitled to the 
presumption in 38 C.F.R. § 3.309(e).  Although the Veteran 
may not take advantage of 38 C.F.R. § 3.309(e), he may still 
establish entitlement to service connection if the evidence 
of record shows that his skin cancer is related to service, 
was manifest to a compensable degree within one year 
following discharge from service, or is otherwise related to 
service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994), 
reversing in part Combee v. Principi, 4 Vet. App. 78 (1993).  

The only evidence supporting the Veteran's claim consists of 
his statements and medical records reflecting treatment for 
skin cancer in 2004.  VA outpatient treatment records show 
that the Veteran was referred to the dermatology clinic in 
April 2004 for a lesion on his right cheek.  It was noted 
that he had several "stuck-on" papules on this trunk and 
extremities.  A biopsy was taken and revealed squamous cell 
carcinoma of the lesions on his right mid-cheek and right 
upper forehead, and left temple, and basal cell carcinoma of 
the right parietal scalp.

The evidence against the Veteran's claim includes the service 
treatment records and post-service medical evidence.  The 
service treatment records are negative for complaints or 
findings pertaining to skin cancer.  A clinical evaluation of 
the skin on the separation examination in August 1968 was 
normal.  The Veteran was seen in December 2000, and the skin 
was evaluated as normal.  As noted above, skin cancer was 
first shown in 2004, approximately 36 years following the 
Veteran's discharge from service.  There is no competent 
medical evidence in the claims folder suggesting that skin 
cancer was present during service or within one year 
thereafter.  The Board concludes that the medical evidence of 
record is of greater probative value than the Veteran's 
allegations regarding the etiology of his skin cancer.  Since 
the Veteran is not a medical expert, he is not competent to 
express an authoritative opinion regarding either his medical 
condition or any questions regarding medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board 
finds, therefore, that the preponderance of the evidence is 
against the claim for service connection for skin cancer, to 
include as due to exposure to Agent Orange.


ORDER

Service connection for skin cancer, to include as due to 
exposure to Agent Orange, is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


